Citation Nr: 0921470	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the right hand.

2.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 








INTRODUCTION

The Veteran served with the Special Philippine Scouts from 
April 1946 to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  The Board previously 
remanded this case in December 2008.  The Veteran testified 
from the RO before the undersigned, seated in Washington, DC, 
at a videoconference hearing held in May 2009. 

This appeal has been advanced on the Board's docket by reason 
of the Veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Regretfully, further development is required prior to 
adjudication of this appeal.

In this regard, the record shows that at some point the 
Veteran's original claims file was lost, and required 
rebuilding.  As a result, certain evidence is now missing 
which was previously of record.  According to October 2003 
and November 2003 VA correspondences, and the February 2005 
statement of the case, this evidence includes a September 
2004 medical certificate by Dr. Roque Alba, and 
affidavits/statements for October 2003 and November 2003 by 
Eustaquio Fernandez, Tirso Florentino, Anacleto Luca, and 
Rosendo Sarandi.

In an August 2008 correspondence, the RO informed the Veteran 
that his claims file had been lost and required rebuilding.  
The RO advised him that the record no longer contained the 
affidavits/statements by Mssrs. Florentino and Sarandi, but 
notably did not mention that the affidavits/statements of 
Mssrs. Fernandez and Luca were also missing.  Moreover, later 
in the letter the RO informed the Veteran that VA had 
received the affidavits/statements of Mssrs. Florentino and 
Sarandi.  The Board notes in passing that at his Board 
hearing, the Veteran indicated that Dr. Alba was now 
deceased.

Given that the August 2008 notice only incompletely informed 
the Veteran of what evidence is now missing from the claims 
file, and as the letter in any event is misleading as to what 
documents VA actually retains, in order to ensure the Veteran 
receives the due process to which he is entitled in 
connection with his claims, the Board will remand the case to 
allow the Veteran the opportunity to supplement the record.

Accordingly, this case is REMANDED to the RO for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess additional 
records pertinent to the claims on 
appeal.  With any necessary authorization 
from the Veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the Veteran which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
Veteran of this and ask him to provide a 
copy of the outstanding medical records.

3.  The RO should review the claims file, 
including the October 2003 and November 
2003 VA correspondences and the February 
2005 statement of the case, and compile a 
list of the apparent evidence on file 
prior to the loss of the claims file.  
The RO should then provide the Veteran 
with a copy of that list and invite him 
to submit copies of the referenced 
evidence.  In any event, the RO should 
specifically inform the Veteran that 
statements from the following individuals 
are no longer on file: Eustaquio 
Fernandez, Tirso Florentino, Anacleto 
Luca, and Rosendo Sarandi.

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issues 
on appeal.

5.  If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the Veteran an appropriate 
opportunity to respond.

After the Veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the Veteran until he is notified by the RO.  The 
Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


	(CONTINUED ON NEXT PAGE)

Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
SARAH RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


